Citation Nr: 0720151	
Decision Date: 07/05/07    Archive Date: 07/13/07

DOCKET NO.  00-03 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

THE ISSUES

1.  Entitlement to service connection for anxiety and 
depression.

2.  Entitlement to service connection for a stomach 
condition.

3.  Entitlement to service connection for glaucoma of the 
right eye.

4.  Entitlement to service connection for bronchial asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from November 1973 to November 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Offices (RO) in Milwaukee, Wisconsin; 
Chicago, Illinois, and Los Angeles, California.

The Board notes that in December 1997, the veteran submitted 
a notice of disagreement in response to a January 1997 rating 
decision which denied service connection for a stomach 
condition and asthma.  Review of the record reflects that a 
statement of the case was not issued.  However, in a February 
1999 rating decision, the RO adjudicated these issues as if 
the January 1997 rating decision had become final, requiring 
new and material evidence to reopen the claims.  As such, the 
appropriate characterization of the issues is reflected above 
as service connection for a stomach condition and asthma.

The issues of entitlement to service connection is addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.




REMAND

Medical evidence has associated glaucoma with a past history 
of trauma.  Although a trauma as reported by the veteran is 
not confirmed, the service records reflect that in January 
1974 he had fallen and struck his head.  He had hit the left 
temporal area and complained of headache.  There was a 
hematoma in the left temporal area.  The extra-ocular 
movements were intact.  Pupils were equal, round and reactive 
to light.  However, in light of an opinion attributing 
glaucoma to trauma, a medical opinion is necessary.   

With respect to the issues of entitlement to service 
connection for asthma and a stomach condition, service 
connection was denied in a January 1997 rating decision.  In 
December 1997, the received the veteran's notice of 
disagreement with that decision.  As such, the issues of 
service connection for asthma and a stomach condition were in 
appellate status, and the January 1997 rating decision did 
not become final.  (The Board is aware of 38 C.F.R. § 3.104 
however, that regulation does not apply to the Board).  The 
veteran has not been issued a statement of the case on the 
issue of service connection for these issues.  Therefore, 
these issues must be remanded for the issuance of a statement 
of the case regarding service connection.  Manlincon v. West, 
12 Vet. App. 239, 240- 41 (1999).

Review of the veteran's service medical records reflects that 
mild bronchial asthma was assessed in June 1977.  Current 
treatment records indicate a history of asthma.  They also 
show that the veteran is currently prescribed albuterol 
inhalers.  Additionally, the Milwaukee RO requested a medical 
opinion in February 2000 regarding the origin of the 
veteran's claimed asthma.  There is no indication in the 
record that the veteran's claims files were reviewed and an 
opinion rendered.  The Board concludes that the veteran 
should be afforded a VA examination to determine the likely 
etiology of his claimed asthma.

With respect to the issue of service connection for a stomach 
condition, the veteran currently carries diagnoses of 
irritable bowel syndrome (IBS) and gastroesophageal reflux 
disorder.  Service medical records reflect complaints of 
stomach pain in April 1974.  The veteran reported nausea, 
abdominal pain and cramps in March 1975.  Stomach pains were 
recorded in April 1975.  Gastroenteritis was assessed in 
September and October 1977.  The veteran has asserted that he 
has had continued stomach problems since service.  The Board 
concludes that the veteran should be afforded an examination 
to determine the likely etiology of the veteran's current 
gastrointestinal condition.

Finally, the veteran's service medical records indicate that 
the veteran was hospitalized in May 1975 following an 
overdose of valium.  The final diagnosis was situational 
stress reaction, secondary to marital disharmony.  A March 
1976 consultation sheet shows an impression of 
psychophysiological gastrointestinal disorder and hysterical 
personality.  The veteran currently carries a diagnosis of 
depressive disorder.  He should be afforded an examination to 
determine whether the current disorder is related to 
complaints in service.

In view of the foregoing, the Board finds that additional 
action is necessary before a final determination of the 
veteran's claims.

Accordingly, the case is REMANDED for the following action:

1. The veteran should be issued a 
statement of the case regarding 
entitlement to service connection for 
asthma and a stomach condition.  He 
should also be informed of the 
requirements to perfect his appeal with 
respect to this issue.

2.  The AOJ should schedule the veteran 
for a VA respiratory examination.  Upon 
examination and review of the entire 
claims folder, the examiner should 
identify all currently present 
respiratory disorders.  With respect to 
each currently present respiratory 
disorder, the examiner should  provide an 
opinion regarding whether it is more 
likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that 
any such disorder is related to any 
injury or disease in service.  

A discussion of the complete rationale 
for all opinions expressed should be 
included in the examination report.

3.  Schedule the veteran for a 
gastrointestinal examination.  Upon 
examination and review of the entire 
claims folder, the examiner should 
identify all currently present 
gastrointestinal disorders.  With respect 
to each currently present 
gastrointestinal disorder, the examiner 
should  provide an opinion regarding 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that any such disorder is related to any 
injury or disease in service.  

A discussion of the complete rationale 
for all opinions expressed should be 
included in the examination report.

4.  Schedule the veteran for a 
psychiatric examination.  Upon 
examination and review of the entire 
claims folder, the examiner should 
identify all currently present acquired 
psychiatric disorders.  With respect to 
each currently present psychiatric 
disorder, the examiner should  provide an 
opinion regarding whether it is more 
likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that 
any such disorder is related to any 
injury or disease in service.  

A discussion of the complete rationale 
for all opinions expressed should be 
included in the examination report.

5.  The AOJ should refer the file to an 
ophthalmologist for an opinion.  It is 
requested that the examiner review the 
file and determine whether there is any 
relationship between the veteran's 
glaucoma and any in-service incident, to 
include the 1974 head trauma.  (The 
service records are contained in an 
envelope and are also filed in volume one 
specifically an optometric examination). 

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
appellate procedure.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


